DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 11/22/2019.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 08/30/2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1 and 16) are directed to managing collected information regarding user characteristics (e.g. collecting source data related to user characteristics, determining user characteristics, aggregating characteristic data). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user characteristics and operations are monitored and analyzed, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – application, device, Bluetooth, GPS, voice assistant application, API, 5G wireless communication system, IoT device, mMTC, NB-IoT, MPDSCH, NPDSCH to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0209) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as application, device, Bluetooth, GPS, voice assistant application, API, 5G wireless communication system, IoT device, mMTC, NB-IoT, MPDSCH, NPDSCH. When considered individually, the application, device, Bluetooth, GPS, voice assistant application, API, 5G wireless communication system, IoT device, mMTC, NB-IoT, MPDSCH, NPDSCH claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0212]) “the data learning unit 22 may be manufactured in a hardware chip type only for artificial intelligence, and may be manufactured as a part of a general purpose processor (CPU) or a graphics processing unit (GPU) and mounted on the AI device 20. ” [0501] “General device to which the present disclosure can be applied.”  ([0202])  “Various embodiments described herein may be implemented in a computer-readable medium, a machine-readable medium, or similar medium using, for example, software, hardware, or any combination thereof.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 4, 6, 7, 10, 12, 13-15, and 19 directed to iteratively managing collected information regarding user characteristics.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 3, 5, 8, 9, 11, 17, 18, and 20 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20130346550, Higgins.

Referring to Claim 1, Higgins teaches an information displaying method comprising:
obtaining, for each of users, usage history information items on one or more appliances used by the user (Murray: Sec. 0004, 0006, 0012, 0112, describes usage history of appliances, customers, an individual, household, family, business, organization, or other socially or economically defined entity);

Referring to Claim 1, Higgins teaches a method for controlling a device that generates user profile data to provide a customized service, the method comprising:
collecting, for a user, source data related to one or more individual characteristics of users, the source data being related to at least one of information on an application installed in the device and an operation record of the application (
Higgins: Sec. 0028, Thus, any system that can automatically adjust the information being provided or delivered to one or more information recipients based on both user-provided and passively collected characteristics about individuals who are proximate or may become proximate a communications device would reduce the cost of providing or delivering targeted information to segments of information recipients.
Higgins: Sec. 0057, For example, the invention may be embodied in hardware, software, firmware, special purpose computing devices, or a combination thereof. The present invention may be implemented in software as a program tangibly embodied on a program storage device.);
Higgins describe the collecting of users’ characteristic data which consist of software on a device.

determining that the user has at least one of the one or more individual characteristics by analyzing the source data (
Higgins: Sec. 0074, Alternatively, the itinerary information may be mined by a separate program that collects the information of one or more information recipients and transmits it to the owner/operator of the communications devices.);

generating, for the user, the user profile data by aggregating the at least one individual characteristic determined for the user, the at least one individual characteristic determined for the user being a characteristic related to at least one service among multiple services provided through applications installed in the device (
Higgins: Sec. 0015, Behavioristic information may also be used to tune the content of a communication and segment information recipients because those characteristics strongly influence decision-making processes. For example, information recipients may be more receptive to information about particular brands that they are familiar with. They may also be more receptive to information about people, products, and services that they have been loyal to in the past.
Higgins: Sec. 0070, The output of the device is used as input to a face-recognition software subsystem that evaluates characteristics of each individual at the location. Other anthropometric or biological characteristics that can be used to identify individuals at a location include fingerprints, retinal scans, DNA assays, breath analyzers, audio samples, and others. For example, some establishments require the use of fingerprint scans, which can be correlated with a database of user profiles to identify the presence of a person at the geographical area of the establishment.).
Higgins describe the user profiles that includes characters related to multiple services.

Referring to Claim 2, Higgins teaches the method of claim 1, wherein the at least one individual characteristic determined for the user is related to at least one of gender, marital status, parental status, pet owner status, type of transportation, occupation, or brand preference (
Higgins: Sec. 0090, describes gender, marital status, pet ownership, occupation; (parental status ”household occupants (i.e., whether an individual has children)”) and 0015, 0018 describes brand preference.).

Referring to Claim 3, Higgins teaches the method of claim 2, wherein the collecting of the source data comprises:
collecting information on at least one application installed in the device and log information related to operation of the at least one application (
Higgins: Sec. 0108, Once the information recipients are identified at a given location and their individual and collective characteristics have been detected, determined, calculated, or otherwise assessed and inputted to the information agent 610 (or are being assessed on a continuous, dynamic basis) as described above, the owners or operators of communications devices, through operation of the information agent 610, continuously and in real-time (or at least near real-time) selects the information and/or data to be delivered or provided to the information recipients as the content of the communication 102.);
extracting, from information on the at least one application and the log information, tag data related to the one or more individual characteristics, and storing the extracted tag data as the source data (
Higgins: Sec. 0024, The disclosed content selection and driving system (i) extracts relevant characteristics about the audience, (ii) analyzes the characteristics, (iii) modifies the presented content based on the analysis, and (iv) records relevant statistics for reporting.
Higgins: Sec. 0093, Characteristics Extrapolated from Third-Party Sources.
Higgins: Sec. 0094, In addition to third-party and recipient-provided information, general characteristic information, such as census data or other third-party data, may be used to characterize information recipients, and may be used to predict or estimate other characteristic information if that other characteristic information is not available from the third-party sources or provided by the individual information recipients themselves).
Higgins describe the extracting of characteristics data. 0030, 0069 teaches tag data.

Referring to Claim 11, Higgins teaches the method of claim 3, further comprising:
determining an application related to the at least one individual characteristic among applications installed in the device (
Higgins: Sec. 0036, therein is a diagram of the information content generator 104 software subsystem in which a discrete element of information 802 is selected, by the information agent 610, from among a plurality of discrete information elements 804 based on the characteristics of one or more information recipients);
Higgins describes the use of software based on characteristics.

allowing the application related to the at least one individual characteristic to access the user profile data (
Higgins: Sec. 0067, 0070, describes analyzing characteristics that accesses user’s profiles).


Claims 16-18 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3.  Regarding a communication module (
Higgins: Sec. 0086, 0105, 0136, describes a communication module which is similar to Applicant’s specification at 0159, 0160, 0163-0165.);
a memory (
Higgins: Sec. 0038, 0057, 0145, describes the use of memory);
a display (
Higgins: Sec. 0082, 0136, 0162 describes the use of a display);
a processor (
Higgins: Sec. 0057, 0136, 0163 describes the use of hardware and computing device which those skilled in the art knows contain a processor)


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8, 10, 19, and 20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20130346550, Higgins, to hereinafter Higgins in view of United States Patent Publication US 20120179563, Soroca, et al.


Referring to Claim 4, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to parental status of the user, the determining of the at least one individual characteristic comprises:
retrieving, from source data of at least one of a message application or a contact list application, a keyword related to parental status, and matching the retrieved keyword with a predetermined set of keywords related to parental status (
Higgins: Sec. 0011, 0090, 0156, describes analyzing characteristic which determine if adults have kids.);
analyzing, from the source data, an operating time of a (See Soroca) child-related application (
Higgins: Sec. 0036, describes determining the operating time period);

determining parental status of the user based on a matching result of the retrieved keyword and an analytic result of the analyzed operating time (
Higgins: Sec. 0020, Upon receiving the advertising content, the viewer device selects advertisements matching the viewer's characteristics and inserts the selected advertisements into the broadcast programming).
Higgins describe the matching of words which are characteristics.

Higgins does not explicitly teach child-related application.
However, Soroca teaches child-related application (
Soroca: Sec. 0198, describes the generating of reports of child’s activities and using parental controls.)

Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).


Referring to Claim 5, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to marital status of the user, the determining of the at least one individual characteristic comprises:
retrieving, from source data of a (See Soroca) contact list application, a marriage-related keyword;
determining marital status of the user based on parental status of the user and retrieval of the marriage-related keyword (
Higgins: Sec. 0090, data miners about individual information recipients: Social Security Number, shopping preferences, health- or medical-related information, marital status, financial situation (i.e., solvency, creditworthiness, existing and past loan amounts, and the number and type of credit cards owned), date of birth, gender, age, approximate household income, race and ethnicity, geographical locale, physical characteristics (i.e., height and weight), household occupants (i.e., whether an individual has children), telephone numbers, utility usage (e.g., electric or gas usage, telephone usage, cable or satellite usage, Internet subscription, cellular phone usage),).
Higgins describes the data mining of characteristics which includes marital status.

Higgins does not explicitly teach contact list application.
However, Soroca teaches contact list application (
Soroca: Sec. 0366, 0369, 0487, describes receiving and using contact information)

Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).

Referring to Claim 6, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to pet owner status of the user, the determining of the at least one individual characteristic comprises:
retrieving, from source data of a media-related application, tag data of a pet-related image (
Higgins: Sec. 0090, describes pet owner status of users.);
based on at least one information of a photographing date, a photographing place, or a photographing device in the tag data, determining whether the pet-related image was photographed at a home of the user (
Higgins: Sec. 0009, describes using images for determining locations. );
(See Soroca) based on a number of pet-related images photographed at the home of the user, determining pet owner status of the user (
Higgins: Sec. 0090, describes pet owner status of users; Higgins: Sec. 0009, describes using images for determining locations.).

Higgins does not explicitly teach based on a number images.
However, Soroca teaches based on a number images (
Soroca: Sec. 0366, the mobile communication facility 102, including factors such as page width, page weight (e.g., the number of images and byte size);
Soroca: Sec. 0296, an image use guideline (which may be an image height, an image width, an image resolution, a number of images within a plurality of images, image formatting, a sequential image download order of a set of images, and so forth);
Soroca: Sec. 0411, detecting webpage content qualities that are specific to a type or class of mobile communication facility (e.g., HTML tags, color depth, number of images, size of images, etc))
Soroca describes use tags on images and determining the number of images.

Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).

Referring to Claim 7, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to a type of transportation of the user, the determining of the at least one individual characteristic comprises:
determining whether the user has a car by retrieving, from source data of a Bluetooth connection application, tag data on vehicle audio connection (
Higgins: Sec. 0090, describes analyzing characteristics that determining the vehicle type.; 0136, teaches that uses of Bluetooth);
acquiring, from source data of a Global Positioning System (GPS) application, a (See Soroca) walking duration of the user in a predetermined time period (
Higgins: Sec. 0066, describes the uses of GPS.);
based on the determination of whether the user has a car and the (See Soroca) walking duration of the user, determining the type of transportation of the user (
Higgins: Sec. 0090, describes analyzing characteristics that determining the vehicle type, thus determining if the user has a car.).

Higgins does not explicitly teach walking duration.
However, Soroca teaches walking duration (
Soroca: Sec. 0139, 0261, 0359, 0365 describes determining when and how far a user has walked)
Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).

Referring to Claim 8, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to occupation of the user, the determining of the at least one individual characteristic comprises:
retrieving, from a message application, tag data related to salary (
Higgins: Sec. 0110, other information recipients having the same characteristics or falling within a range of criteria (i.e., same salary range, age range, spending habits, residence state, marital status, job classification, etc.).);
retrieving, from the source data, installation and usage record of an (See Soroca) employee or student- related application (
Higgins: Sec. 0090, describes receiving, analyzing, and determining usage data);

based on the tag data related to salary and the installation and usage record of the (See Soroca) employee or student-related application, determining an occupation of the user (
Higgins: Sec. 0011, Because information recipients are influenced by criteria such as age, race, religion, gender, income level, family size, occupation, education level and marital status, among others, demographic information is another factor to consider in assessing the effectiveness of content communicated to information recipients. Demographic characteristics relate to the interests, needs and abilities of the information recipients, and, therefore, they can be crucial in establishing effective communication between individuals.
Higgins: Sec. 0110, other information recipients having the same characteristics or falling within a range of criteria (i.e., same salary range, age range, spending habits, residence state, marital status, job classification, etc.)).
Higgins describes the data characteristics for determining a user occupation.

Higgins does not explicitly teach employee or student.
However, Soroca teaches employee or student (
Soroca: Sec. 0241, 0242 describes employment data)
Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).

Referring to Claim 10, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to gender of the user, the determining of the at least one individual characteristic comprises:
extracting, from source data of a voice assistant application, voice data of the user, and acquiring an analytic result by inputting the extracted voice data into a pre-trained voice analysis model (
Higgins: Sec. 0067, 0070 describes analyzing of voice data);
retrieving, from source data of a contact list application, (See Soroca) a gender based keyword (
Higgins: Sec. 0092, Types of preferences may include, by are not limited to, the preferred duration of a communication (i.e., the length of time the individual is interested in hearing about an advertisement for a automobile), a preference for whether a man or woman delivers the communication (i.e., as a voice over narrator, or anchor-person), whether the information recipient is gender-centric, the preferred tone or voice quality of the communicator, which the language the communication uses (i.e., Spanish, German, English), and other preferences);
Higgins describes the analyzing voice data that tells gender specific data.

based on the analytic result and a retrieval result regarding the gender based keyword, determining the gender of the user (Higgins: Sec. 0010, 0011 describes analyzing characteristics that determining the genders).

Higgins does not explicitly teach a gender based keyword.
However, Soroca teaches a gender based keyword (
Soroca: Sec. 0228 describes executing gender specific searches and filters which would include the use of gender based keywords)

Higgins and Soroca are both directed to the analysis of communication (See Higgins at 0005-0009; Soroca at 0072-0078). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Soroca, to efficiently apply analysis of communication to enhancing the capability to control the communicate with children devices. (See Soroca at 0155, 0198).

Claims 19 and 20 recite limitations that stand rejected via the art citations and rationale applied to claims 4 and 5.  

Claim 9 is rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20130346550, Higgins, to hereinafter Higgins in view of United States Patent Number US 8160918, Blair, et al.

Referring to Claim 9, Higgins teaches the method of claim 3, wherein, based on the at least one individual characteristic determined for the user being related to brand preference of the user, the determining of the at least one individual characteristic comprises:
retrieving, from source data from a message application or a payment-related application, tag data related to payment (
Higgins: Sec. 0089, 0161, describes retrieving transactional information);


Higgins does not explicitly teach retrieving, from the retrieved tag data, a brand according to a store type; 
However, Blair teaches retrieving, from the retrieved tag data, a brand according to a store type (
Blair: Col 12, Ln. 20-30, the area of interests of the consumers may be based on the types of online web sites visited by the consumer over a period of time. As such, the pool of consumers may be selected from a group of consumers whose online activity is monitored.);
Blair teaches analyzing of online websites a consumer has visited, in which the Examiner is interpreting as determining an e-commerce store type.

determining a brand preference of the user based on a brand being retrieved a predetermined number of times among retrieved brands (
Blair: Claim 1, for each of the plurality of time periods, calculating a share of brand choice for the selected brand as the number of times the selected brand was selected by a consumer during one of the plurality of time periods divided by the total number of brand selections by the plurality of consumers among the plurality of different brands during said one of the plurality of time periods).
Blair teaches the user brand preferences and how many times a user selected a brand.

Higgins and Blair are both directed to the analysis of communication (See Higgins at 0005-0009; Blair at Col. 5, Ln. 23-35). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Blair, to efficiently apply analysis of communication to improving the collecting of information to include analyzing customers brand data. (See Blair at Col. 2, Ln. 28-67, Col. 5, Ln. 13-67).



Claims 12-15 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20130346550, Higgins, to hereinafter Higgins in view of United States Patent Publication US 20180137693, Raman.

Referring to Claim 12, Higgins teaches the method of claim 11, wherein the access to the user profile data is allowed only through an (See Raman) Application Programming Interface (API) (
Higgins: Sec. 0067, 0070, describes analyzing characteristics that accesses user’s profiles).

Higgins does not explicitly teach Application Programming Interface (API).
However, Raman teaches Application Programming Interface (API) (
Raman: Sec. 0030, 0032, describes the use of API)

Higgins and Raman are both directed to the analysis of communication (See Higgins at 0005-0009; Raman at 0031-0035; 0040-0049). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Raman, to efficiently apply analysis of communication to improving the processing of communication by using advance technologies. (See Raman at 0028, 0032).


Referring to Claim 13, Higgins teaches the method of claim 3, Higgins does not explicitly teach  wherein the collecting of the source data comprises: accessing a 5G wireless communication system; 
receiving log information on an Internet of Thing (IoT) device used by the user and log information related to operation of the IoT device; extracting tag data related to the at least one individual characteristic from the information on the IoT device and the log information, and storing the extracted tag data as the source data.
However, Raman teaches wherein the collecting of the source data comprises:
accessing a 5G wireless communication system (
Raman: Sec. 0002, 0028, 0051, describes the use of 5G wireless communication system);
receiving log information on an Internet of Thing (IoT) device used by the user and log information related to operation of the IoT device; extracting tag data related to the at least one individual characteristic from the information on the IoT device and the log information, and storing the extracted tag data as the source data (
Raman: Sec. 0031, A smart communications hub can communicate with various entities and/or groups such as driverless vehicle providers, service providers, insurance providers, vehicle management, smart cities and law enforcement. The smart communications hub can process requests from both mobile applications and micro-service applications to manage driverless and/or autonomous vehicles. It should be noted that Internet of things (IoT) sensor data generated by driverless vehicles can be separate from device data generated by human beings. Therefore, the smart communications hub can support this separation of data.).
Raman describes the IoT devices used to receive, extract, and analyze user data.

Higgins and Raman are both directed to the analysis of communication (See Higgins at 0005-0009; Raman at 0031-0035; 0040-0049). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Raman, to efficiently apply analysis of communication to improving the processing of communication by using advance technologies. (See Raman at 0028, 0032).


Referring to Claim 14, Higgins teaches the method of claim 13, Higgins does not explicitly teach wherein the 5G communication system supports massive Machine Type Communication (mMTC) or Narrowband Internet of Things (NB-IoT), and wherein the information on the IoT device and the log information are received through an MTC Physical Downlink Shared Channel (MPDSCH) or a Narrowband Physical Downlink Shared Channel (NPDSCH).
However, Raman teaches wherein the 5G communication system supports massive Machine Type Communication (mMTC) or Narrowband Internet of Things (NB-IoT), and wherein the information on the IoT device and the log information are received through an MTC Physical Downlink Shared Channel (MPDSCH) or a Narrowband Physical Downlink Shared Channel (NPDSCH). (
Raman: Sec. 0032, A new network element called a driverless-LTE-machine-type communication (MTC) gateway (D-LTE-MTC) can integrate with smaller capillary networks (e.g., LTE packet data network) (sensor/device data) on the autonomous or driverless vehicle into a wide area network (WAN).
Raman: Sec. 0052, The smart communication hub 200 can then convert the request data into LTE-MTC data to be sent over another wireless network 602, wherein the other wireless network 602 is dedicated to driverless vehicles 202. The other wireless network 602 can comprise the same functionality as the wireless network 504 (e.g., MME, SGW, PGW, PCRF), however the other wireless network 602 can also comprise a driverless autonomous gateway (DGW). The DGW can communicate the request data to a driverless evolved node B (DeNB) for LTE-MTC data, which can then direct the driverless vehicle 202 to the location indicated by the mobile device 206.
Raman describes the MTC in which the Examiner is interpreting as mMTC.

Raman: Sec. 0028, describes the use of High-Speed Downlink Packet Access. The Examiner is interpreting High-Speed Downlink Packet Access, as MTC Physical Downlink Shared Channel or Narrowband Physical Downlink Shared Channel).

Higgins and Raman are both directed to the analysis of communication (See Higgins at 0005-0009; Raman at 0031-0035; 0040-0049). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Raman, to efficiently apply analysis of communication to improving the processing of communication by using advance technologies. (See Raman at 0028, 0032).



Referring to Claim 15, Higgins teaches the method of claim 14, Higgins does not explicitly teach wherein the IoT device is at least one of an autonomous vehicle, a wearable device, a refrigerator, a washing machine, a drone, or a smart television (TV).
However, Raman teaches wherein the IoT device is at least one of an autonomous vehicle, a wearable device, a refrigerator, a washing machine, a drone, or a smart television (TV) (
Raman: Sec. 0031, 0032, describes autonomous vehicle.
Raman: Sec. 0061, describes phones and PDA, which the Examiner is interpreting as a wearable device, as phones can be attached to a person and even more can be operated in your pocket.
Raman: Sec. 0029, describes a drones.).

Higgins and Raman are both directed to the analysis of communication (See Higgins at 0005-0009; Raman at 0031-0035; 0040-0049). Higgins discloses that additional examples of wireless communication, such as the internet can be considered (See Higgins at 0105). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgins, which teaches detecting and repairing information technology problems with communication in view of Raman, to efficiently apply analysis of communication to improving the processing of communication by using advance technologies. (See Raman at 0028, 0032).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada et al., W.O. Pub. 2014097613, (discussing the analyzing usage history for client smart appliances).
Bapat et al., User-sensitive Scheduling of Home Appliances, http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, Proceedings of the 2nd ACM SIGCOMM workshop on Green networking, 2011 (discussing the monitoring of home appliances regarding power consumption).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624